Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 4, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Clive A. Randall et al (U. S. Patent Application: 2017/0088471, here after Randall).
Claim 1 is rejected. Randall teaches a method of manufacturing an electronic component, the method comprising:
obtaining lithium molybdate Li2MoO4 (ceramic thermal insulation material) in a mouldable form by using water and Li2MoO4 powder;

optionally mixing the lithium molybdate Li2MoO4 ceramic thermal insulation material with at least one additive (binder);
covering an electronic component(electrode) with the material;
shaping the material covering the electronic component into a desired form by removal of excess water(pressing); and
drying the desired form at a temperature of 120°C so that the shaped and dried form provides electronic component [0008, 0044, 0050, 0089, fig. 9a, 9b, table 3]. The ceramic material (Li2MoO4) is a in fact act as heat resistant for electronic component(electrode). 
Claims 2 and 12 are rejected as Randall teaches heating is perform in 120C [0089], and method is in fact perform in a room with ambient temperature. 
Claim 3 is rejected as Randall teaches pressure molding of the material on top of the electronic component(electrode) [0089].
Claim 4 is rejected as Randall teaches performing the method at an atmospheric pressure (in a room).
Claim 13 is rejected as Randall teaches the lithium molybdate Li2MoO4 ceramic thermal insulation material is prepared at room temperature using water and Li2MoO4 powder [0089, 0091].
Claim 14 is rejected as Randall teaches the lithium molybdate Li2MoO4 ceramic thermal insulation material is densified by pressing and the removal of the excess water [0089, 0008].
Claim 15 is rejected as Randall teaches the lithium molybdate Li2MoO4 ceramic thermal insulation material is low temperature co-fired ceramic (LTCC) material, or ULTCC [0003, 0005].
Claim 16 is rejected as Randall teaches lithium molybdate Li2MoO4 ceramic thermal insulation material includes one or more polymer (Qpac resin) materials mixed therewith [0089].
Claim 18 is rejected as Randall teaches the lithium molybdate Li2MoO4 ceramic material that is obtained in the mouldable form is slurry [0089].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clive A. Randall et al (U. S. Patent Application: 2017/0088471, here after Randall).
Although Randall in one embodiment teaches adding binder (Qpac) and form ceramic layers by tape casting (moldable layer) and stack them together(multilayer) with silver paste(electrode) in between and co-sinter [0089]. However, in another embodiment the tap casting layers can be heated to remove binder and then pressed [0044], which in fact in this embodiment the moldable ceramic(tape) consists essentially of Li2MoO4 and lacks any additives. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have structure of Randall when the layers after tape casting are heated to remove binder, because it is another embodiment of making multilayered ceramic structure.
Claim 19 is rejected. The lithium molybdate Li2MoO4 ceramic thermal insulation material that is obtained in the mouldable form (tape obtained by slurry for pressing) obviously has to have suitable viscosity other, otherwise it does not flow the mold(pressing) easily or it will not stay as a tape (when the viscosity is very low).
Claim 20 is rejected. Although Randall does not teach the electronic component (electrode) is hermetically sealed by the lithium molybdate Li2MoO4 ceramic thermal insulation material. However, since Randall teaches formation a multilayered ceramic capacitor with internal electrodes, therefor the electrodes are obviously hermetically sealed within the ceramic layers (also to avoid corrosion).
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/26/22, with respect to the rejection(s) of claim(s) 1-12, 16, 18-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Randall et al. Namkung does not teach adding water and pressing to remove extra water, however Randall teaches adding ceramic powder to solvent(water) and binder and make slurry, then making tapes and stacking the tapes with silver electrodes in between (covering the component) and press molding the at low temperature(heating/drying) to remove excess water (see claim rejection above). Ceramic layers would protect the electrodes in between.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712